[Cite as State v. Williams, 2020-Ohio-5228.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                               BUTLER COUNTY




 STATE OF OHIO,                                      :

        Appellee,                                    :         CASE NO. CA2020-01-009

                                                     :              OPINION
     - vs -                                                          11/9/2020
                                                     :

 KAYMAN MICHAEL ANTHONY                              :
 WILLIAMS,
                                                     :
        Appellant.




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2011-10-1792


Michael T. Gmoser, Butler County Prosecuting Attorney, Michael Greer, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellee

Michele Temmel, 6 S. Second Street, #305, Hamilton, Ohio 45011, for appellant



        RINGLAND, J.

        {¶1}     Appellant, Kayman Williams, appeals the decision of the Butler County Court

of Common Pleas revoking his community control and sentencing him to 12 months in

prison. For the reasons detailed below, we affirm.

        {¶2}     On December 13, 2011, appellant pled guilty to three counts of breaking and

entering. The trial court sentenced appellant to five years of community control with both
                                                                         Butler CA2020-01-009

general and specific conditions of supervision.

        {¶3}   In total, appellant's probation officer filed three separate notices of violations.

On April 3, 2015, the probation officer alleged that appellant had violated Rule 5 because

he failed to meet with his probation officer for nearly a year since March 28, 2014. Following

a hearing, the trial court found that appellant had violated the terms of his community control

but opted to continue him on community control after serving 14 days in the Butler County

Jail.

        {¶4}   On December 16, 2016, the probation officer alleged that appellant had

violated Rule 5 because he failed to meet with his probation officer as ordered and also that

he had not contacted the probation department since August 19, 2016.

        {¶5}   Over three years later, on January 3, 2020, the probation officer filed a third

report and notice of violation, again alleging that appellant had violated Rule 5 for failing to

report to his probation officer since August 19, 2016. The probation officer also alleged that

appellant had violated Rule 12 of the conditions of supervision for being behind in financial

obligations. Finally, the probation officer alleged that appellant had violated Rule 15 for

failing to successfully complete drug and alcohol treatment.

        {¶6}   The trial court held a community control violation hearing on January 13,

2020. At the hearing, appellant admitted to the violations. Appellant's trial counsel stated

that appellant had a "very low expectation for not reporting to his PO." Appellant, himself,

later told the trial court that he had "made a very unhealthy decision not to show up."

        {¶7}   The trial court found that the failure to report to his probation officer was not a

technical violation, noting:

               So I kind of have to take that for what it's worth and trust in
               whatever. But I also have to consider the fact that we have not
               seen him since August of 2016. Which, typically, if someone
               fails to report for the course of a month or a couple of months,
               whatever, we would tend to treat that as a technical violation.

                                              -2-
                                                                       Butler CA2020-01-009

              Absconding and being on the run for three and a half years, I
              am specifically going to find is not a technical violation.

              So [defense counsel], hopefully if you decide you would like to
              ask the court his opinion about that, feel free but that's my
              determination of it. As to Counts I, II, and III, felony 5 B and E,
              I am revoking [the] community control sanction. I am going to
              impose 12 months on each count, but I'm going to run those
              concurrent. So the 12 months Department of Rehabilitation and
              Corrections total, 107 days credit as of today's date.

       {¶8}   Thereafter, the trial court journalized its final judgment entry revoking

community control and imposing the 12-month prison sentence. Appellant now appeals,

raising two assignments of error for review.

       {¶9}   Assignment of Error No. 1:

       {¶10} THE TRIAL COURT'S SENTENCE IS CONTRARY TO LAW BECAUSE IT

IMPOSED A PRISON TERM IN EXCESS OF THE 90-DAY STATUTORY MAXIMUM FOR

A TECHNICAL VIOLATION OF COMMUNITY CONTROL.

       {¶11} In his first assignment of error, appellant argues the trial court erred by finding

the violation of the conditions of his community control was a nontechnical violation, thereby

removing it from the 90-day prison term limitation found in R.C. 2929.15(B)(1)(c)(i). We

disagree.

       {¶12} As with all felony sentences, we review the trial court's sentencing decision

for a community control violation under the standard set forth by R.C. 2953.08(G)(2). State

v. Starr, 12th Dist. Clermont Nos. CA2018-09-065 and CA2018-09-066, 2019-Ohio-2081, ¶

8. Pursuant to that statute, this court may modify or vacate a sentence only if, by clear and

convincing evidence, "the record does not support the trial court's findings under relevant

statutes or that the sentence is otherwise contrary to law." State v. Baker, 12th Dist.

Clermont No. CA2018-06-042, 2019-Ohio-2280, ¶ 17.             A sentence is not clearly and

convincingly contrary to law where the trial court "considers the principles and purposes of


                                               -3-
                                                                        Butler CA2020-01-009

R.C. 2929.11, as well as the factors listed in R.C. 2929.12, properly imposes postrelease

control, and sentences the defendant within the permissible statutory range." State v.

Ahlers, 12th Dist. Butler No. CA2015-06-100, 2016-Ohio-2890, ¶ 8.

       {¶13} R.C. 2929.15(B)(1)(c) allows a trial court to impose a prison term if a

defendant violates the conditions of a community control sanction. However, a prison term

for the violation of a community control sanction imposed for a fifth-degree felony may not

exceed 90 days if the violation was either a "technical violation: or any "violation of law * * *

that consists of a new criminal offense and that is not a felony[.]" R.C. 2929.15(B)(1)(c)(i).

       {¶14} The supreme court recently addressed the distinction between technical and

nontechnical violations of community control. State v. Nelson, Slip Opinion No. 2020-Ohio-

3690. The court held that a nontechnical violation is a violation concerning "a condition of

community control that was 'specifically tailored to address' matters related to the

defendant's misconduct or if it can be deemed a 'substantive rehabilitative requirement

which addressed a significant factor contributing to' the defendant's misconduct." Id. at ¶

26, quoting State v. Davis, 12th Dist. Warren No. CA2017-11-156, 2018-Ohio-2672, ¶ 17,

18. On the other hand, a violation of community control is considered a technical violation

"when the condition violated is akin to 'an administrative requirement facilitating community

control supervision.'" Id., quoting Davis at ¶ 18.

       {¶15} As noted above, the trial court found that appellant was not entitled to the 90-

day limitation in R.C. 2929.15(B)(1)(c)(i) because he failed to report to his probation officer

for more than three and one-half years. Appellant asserts that his failure to report to his

probation officer was a "technical violation" of his community control and therefore the

maximum prison term that could be imposed for the violation was 90 days.

       {¶16} Following review, we find appellant's failure to report to his probation officer

in this case was not a technical violation. The supreme court's decision in Nelson cited with

                                              -4-
                                                                       Butler CA2020-01-009

approval this court's decision in Davis. In Davis, the defendant voluntarily signed himself

out of a community based correctional facility (“CBCF”) for which he had been sentenced

as part of his community control. Id. at ¶ 5. This court found the defendant's violation was

nontechnical in nature because completing the CBCF treatment program was a special

condition and substantive rehabilitative requirement addressing a significant factor

contributing to his criminal conduct. Id. at ¶ 18.

       {¶17} Likewise, in State v. Mannah, 5th Dist. Fairfield No. 17-CA-54, 2018-Ohio-

4219, also cited with approval in Nelson, the defendant voluntarily signed herself out of her

required CBCF treatment program. Id. at ¶ 15. The Fifth District also appropriately noted

that, although the defendant's actions in voluntarily leaving the treatment program were not

criminal, the violation was nontechnical in nature and therefore the limitation in

R.C.2929.15(B)(1)(c)(i) does not apply. Id.

       {¶18} More factually similar to this case is a decision from the Eighth District in State

v. Neville, 8th Dist. Cuyahoga No. 106885, 2019-Ohio-151. In Neville, the defendant was

sentenced to community control with special conditions. Id. at ¶ 6. As in Davis and Mannah,

although the defendant did not commit a new criminal offense, she failed to report to her

probation officer from the time of her sentencing until she was arrested on a warrant over

three months later. Id. at ¶ 44. In other words, the defendant failed to report at all and

therefore failed to meet any of the conditions of her community control sanctions. Id. The

court noted, however, that the result may have been different had the defendant failed to

report once after having previously been in compliance with her reporting requirements. Id.

at ¶ 48.

       {¶19} The First District reached a similar result in State v. Martinez, 1st Dist.

Hamilton No. C-180580, 2019-Ohio-3350. In Martinez, the defendant failed to notify the

probation department of his new address, failed to report to the probation department on

                                              -5-
                                                                        Butler CA2020-01-009

two separate occasions, picked up four new misdemeanor convictions, and failed to appear

for court for one of those. Id. at ¶ 3. The court concluded that trial court did not err by

finding that the defendant had not committed a "technical violation" and noted:

              The overall pattern that [the defendant] established was that he
              was unwilling to cooperate with the requirements placed upon
              him by others in authority—not by police officers, not by
              probation officers, and not by courts. In summing up the matter,
              the trial court told him that "you're just, basically, ignoring the
              whole process." Even without the guidance of this court in
              [State v. Kernall, 1st Dist. Hamilton No. C-180613, 2019-Ohio-
              3070], the trial court, in essence, concluded that "the cumulative
              effect of the violations amount[ed] to a pattern of conduct that
              demonstrate[d] a failure to comply with the community-control
              sanction as a whole." And the record amply supports this
              conclusion.

Id. at ¶ 11. See also State v. Kernall, 1st Dist. Hamilton No. C-180613, 2019-Ohio-3070;

State v. Calhoun, 6th Dist. Wood No. WD-17-067, 2019-Ohio-228.

       {¶20} In line with the cases cited above, we agree with the trial court that appellant's

refusal to meet with his probation officer for a period of more than three and one-half years

does not constitute a "technical violation" under R.C. 2929.15(B)(1)(c)(i).         Appellant's

decision to avoid his probation officer for years was a voluntary refusal to comply with the

conditions of community control. As a result, appellant's Rule 5 violation for failing to report

to his probation officer for more than three and one-half years was not a "technical violation"

under R.C. 2929.15(B)(1)(c)(i)

       {¶21} In light of the foregoing, we find that the trial court did not err in finding that

appellant's violation was not a technical violation, and thus, that the 90-day prison term

limitation of R.C. 2929.15(B)(1)(c)(i) was inapplicable. Furthermore, though the trial court

did not expressly state as much, we also note that appellant also violated the terms of his

community control under Rule 15 for failing to successfully complete drug and alcohol

treatment, which is also not a technical violation, as it was "a special condition and


                                             -6-
                                                                        Butler CA2020-01-009

substantive rehabilitative requirement addressing a significant factor contributing to his

criminal conduct." State v. Davis, 2018-Ohio-2672 at ¶ 18. See also State v. Baker, 12th

Dist. Clermont No. CA2018-06-042, 2019-Ohio-2280, ¶ 24; Starr, 2019-Ohio-2081 at ¶ 24;

State v. Black, 12th Dist. Clermont Nos. CA2019-06-044, CA2019-06-045, and CA2019-

06-046, 2020-Ohio-2983, ¶ 13. As a result, we find appellant's first assignment of error is

without merit and is hereby overruled.

       {¶22} Assignment of Error No. 2:

       {¶23} INEFFECTIVE ASSISTANCE OF COUNSEL.

       {¶24} In his second assignment of error, appellant argues that his trial counsel was

ineffective because he failed to argue that his Rule 5 violation for failing to report to his

probation officer was a "technical violation." Appellant's argument is without merit.

       {¶25} To establish a claim of ineffective assistance of counsel, the appellant must

show that counsel's actions were outside the wide range of professionally competent

assistance and that he was prejudiced as a result of counsel's actions. State v. Patrick,

12th Dist. Butler No. CA2015-05-090, 2016-Ohio-995, ¶ 13, citing Strickland v. Washington,

466 U.S. 668, 687, 104 S.Ct. 2052 (1984). Trial counsel's performance will not be deemed

deficient unless it "fell below an objective standard of reasonableness." Strickland at 688.

To show prejudice, the appellant must prove there exists "a reasonable probability that, but

for counsel's unprofessional errors, the result of the proceeding would have been different."

Id. at 698. An appellant's failure to satisfy one prong of the Strickland test negates a court's

need to consider the other. State v. Vunda, 12th Dist. Butler Nos. CA2012-07-130 and

CA2013-07-113, 2014-Ohio-3449, ¶ 54.

       {¶26} As noted above, appellant did not, in fact, commit a "technical violation" of

R.C. 2929.15(B)(1)(c)(i). As a result, appellant cannot meet the first prong of the Strickland

test of deficient performance. Therefore, appellant's ineffective assistance of counsel claim

                                             -7-
                                                                  Butler CA2020-01-009

must fail. Appellant's second assignment of error is overruled.

      {¶27} Judgment affirmed.

      M. POWELL, P.J., and PIPER, J., concur.




                                           -8-